t c memo united_states tax_court irving watchman and stella watchman petitioners v commissioner of internal revenue respondent docket no 25932-06l filed date irving watchman and stella watchman pro sese wendy dawn gardner for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_6330 petitioners irving and stella watchman seek review of respondent’s determination to proceed with a levy to 1unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure collect unpaid income_tax additions to tax and interest for their taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference the watchmans resided in new jersey when they filed the petition on date the watchmans timely filed under extension their joint federal_income_tax return therein they reported a tax_liability of dollar_figure and withholding of dollar_figure they had also made payments totaling dollar_figure toward their income_tax_liability on date the dollar_figure of tax was assessed shortly after the watchmans filed their return together with a dollar_figure addition_to_tax under sec_6654 for failure to pay estimated_tax and dollar_figure of interest on date the watchmans’ then attorney accountant herbert kuschner negotiated an installment_agreement with the internal_revenue_service irs by telephone covering the watchmans’ unpaid taxes for and two prior 2all dollar amounts are rounded to the nearest dollar years and neither mr nor mrs watchman participated in or was present during the call the installment_agreement revised a prior installment_agreement which covered the watchmans’ taxable_year and an earlier year the revised agreement required the watchmans to make monthly payments of dollar_figure on date the irs issued the watchmans a notice_of_deficiency for their taxable_year which determined a deficiency of dollar_figure on date mr kuschner wrote to the irs seeking confirmation of the oral approval he had received for the deficiency amount to be added to the watchmans’ outstanding installment_agreement on date the watchmans signed a form_5564 notice_of_deficiency waiver consenting to immediate_assessment of the deficiency respondent admits that the request to add the deficiency amount was granted and the installment_agreement was modified to add dollar_figure to the watchmans’ outstanding balance for their taxable_year on date 3forms certificate of assessments payments and other specified matters for the watchmans’ and taxable years show that their cumulative unpaid tax for those years including interest and additions to tax was approximately dollar_figure on date 4the record contains no copy of the installment_agreement and does not otherwise disclose its terms with any specificity the watchmans made monthly payments of dollar_figure under the installment_agreement from date until date in so doing they satisfied their liability for taxable years and including interest and additions to tax the watchmans received monthly statements from the irs with respect to the installment_agreement reflecting their monthly dollar_figure payments from at least date through date5 the statements included the outstanding balance for each year covered by the installment_agreement the amount of each year’s balance attributable to interest and the addition_to_tax for untimely payment hereinafter sometimes referred to as the penalty the tax_year to which the watchmans’ last payment was applied and a statement providing that the interest and penalty totals were cumulative and calculated to the due_date of the next payment the amount of interest and penalty attributable to the watchmans’ taxable_year steadily increased on each successive statement as did the outstanding balance for that year 5the parties stipulated statements covering each month from date through date with the exception of august and date mr watchman testified that he received these statements monthly 6the record also contains two annual installment_agreement statements addressed to the watchmans at the address which was their address for all relevant periods one annual_statement shows that dollar_figure in interest and dollar_figure in penalty was added to the watchmans’ balance for taxable_year between date continued the watchmans failed to make the dollar_figure payment required under the installment_agreement for date shortly thereafter the irs deemed their installment_agreement to be in default on date the irs sent both mr and mrs watchman a letter final notice_of_intent_to_levy and notice of your right to a hearing regarding their unpaid tax for which totaled dollar_figure the dollar_figure consisted of an assessed balance of dollar_figure accrued interest of dollar_figure and a dollar_figure addition_to_tax for untimely payment both mr and mrs watchman timely submitted a form request for a collection_due_process or equivalent_hearing on their respective forms the watchmans alleged that their installment payments together with overpayment credits reduced their balance for the taxable_year to less than dollar_figure continued and date the other annual_statement shows that dollar_figure in interest and dollar_figure in penalty was added to the watchmans’ taxable_year balance between date and date 7the assessed balance included the tax the watchmans reported due on their return the deficiency amount and the sec_6654 addition and interest that were assessed shortly after the watchmans filed their return for reduced by the sum of their payments made and credits allowed before date 8mr kuschner also submitted a form on the watchmans’ behalf which contained similar allegations on date mr watchman had a face-to-face conference with an appeals officer at the conference mr watchman claimed that the amount of the proposed levy was too high because the watchmans’ installment_agreement did not call for interest and penalty accrual on the outstanding balance an offer-in- compromise oic was also discussed at the conference and the appeals officer gave mr watchman the forms necessary to submit one in date the watchmans submitted a form_656 offer_in_compromise to the irs’ centralized offer_in_compromise unit in holtsville new york the appeals officer also received a copy in the oic which was based on doubt as to liability the watchmans again claimed that the installment_agreement did not require interest and penalty accrual and offered to pay dollar_figure to compromise their unpaid liability on date the appeals officer issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy the notice_of_determination states the following with respect to the watchmans’ claim that interest and penalties had been waived as part of their installment_agreement you were advised that interest and penalty continues to 9neither mr watchman nor the appeals officer had a copy of the installment_agreement at the conference accrue until the liability is fully satisfied a form 433-d installment_agreement was presented and terms of installment agreements were reviewed with respect to the watchmans’ proposed oic the notice states you proposed an offer_in_compromise as an alternative resolution the offer was returned due to insufficient information we requested financial information for collectibles determination however you failed to submit the information required for alternative resolution consideration the notice concludes that an alternative to the proposed collection action was not presented the watchmans timely filed a petition seeking review of the appeals officer’s determination i collection hearing procedure opinion sec_6330 requires that written notice be given to a person upon whose property the secretary intends to levy to collect an unpaid tax taxpayer advising him of the amount of the unpaid tax and of his right to a hearing if a hearing is requested the hearing is to be conducted by an officer_or_employee of the irs appeals_office with no prior involvement with respect to the unpaid tax at issue sec_6330 at the hearing the appeals officer shall obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including offers of collection alternatives sec_6330 the taxpayer may also challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute the liability sec_6330 the underlying tax_liability for this purpose refers to the tax imposed under the internal revenue laws including additions to tax and statutory interest see 122_tc_384 115_tc_329 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account the verification that the requirements of any applicable law or administrative procedure have been met the relevant issues raised by the taxpayer the taxpayer’s challenges to the underlying tax_liability where permitted and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 we review determinations concerning the underlying tax_liability de novo 114_tc_176 where the validity of the underlying tax_liability is not at issue we review the appeals officer’s administrative determinations for abuse_of_discretion 114_tc_604 goza v commissioner t c pincite an abuse_of_discretion occurs when the exercise of discretion is arbitrary capricious or without sound basis in fact or law 135_tc_344 112_tc_19 ii the watchmans’ arguments the watchmans argue that the amount of the levy is excessive because it includes interest and penalties that should not have accrued under the terms of their installment_agreement according to the watchmans interest and penalties that would have accrued on their outstanding tax_liabilities after date were waived in connection with the installment_agreement their attorney negotiated on their behalf accordingly the watchmans contend the outstanding liability for their taxable_year and their liabilities for and were to be satisfied with the payment of dollar_figure per month for months the watchmans also contend that the appeals officer erred in rejecting their dollar_figure oic we will separately address these argumentsdollar_figure 10the watchmans have not alleged error with respect to any other aspect of the determination the notice_of_determination reflects that the appeals officer continued a accrual of interest and additions to tax the watchmans characterize their installment_agreement as a self liquidating tax repayment whereby they were to make monthly payments of dollar_figure for months to satisfy their unpaid tax obligations for years and which on the date of the agreement totaled nearly dollar_figure by the watchmans’ calculation their monthly payments from date through date together with overpayment credits and certain subsequent payments reduced their outstanding balance to approximately dollar_figure respondent argues that by law interest and penalties accrued on the watchmans’ unpaid tax and absent evidence they requested or received abatement the appeals officer did not err in sustaining the levy continued verified that the requirements of applicable law and administrative procedure for the levy were satisfied see sec_6330 131_tc_197 tax_court reviews appeals officer’s verification under sec_6330 without regard to whether taxpayer raised the issue 11although the watchmans are challenging all of the interest and penalties that accrued after their installment_agreement was entered into they have not distinguished the amount of interest and penalties attributable to from the amounts attributable to and this accounts for the substantial disparity between the amount the watchmans believe is the outstanding balance for their taxable_year and the amount of the proposed levy the watchmans’ claim--that the interest and additions to tax were waived or settled in connection with their entering into the installment agreement--is a challenge to the underlying tax_liability subject_to our de novo reviewdollar_figure see urbano v commissioner t c pincite taxpayers’ claim that interest was settled by revenue_agent is challenge to underlying tax_liability subject_to de novo review dollar_figure statutory interest accrues on underpayments of tax from the last date prescribed for payment to the date the tax is paid sec_6601 the last date prescribed for payment is determined without regard to any installment_agreement sec_6601 sec_301_6159-1 proced admin regsdollar_figure the addition_to_tax for 12we note in this regard that respondent relies extensively on exhibits and testimony that are outside the administrative record 13the notice_of_deficiency for that the watchmans received did not afford them an opportunity to dispute the interest at issue see eg smith v commissioner tcmemo_2009_33 see also sec_6330 in addition because as discussed infra we are not persuaded by the merits of the watchmans’ challenge to their underlying tax_liability we assume without deciding that the notice_of_deficiency likewise did not foreclose the watchmans’ entitlement to dispute the addition_to_tax for untimely payment because they claim the addition had been waived upon their entering the installment_agreement before the notice_of_deficiency was issued 14during when the installment_agreement at issue was entered into sec_301_6159-1 proced admin regs was codified at sec_301_6159-1 proced admin regs failure to timely pay is imposed monthly beginning after the last date for payment has passed and continuing until the tax is paid or the addition in the aggregate equal sec_25 of the tax_shown_on_the_return sec_6651 the addition continues to accrue for any month during which an installment_agreement for payment of the tax is in effect although the rate is reduced from of the tax_shown_on_the_return to of such amount in such circumstancesdollar_figure sec_6651 sec_6159 authorizes the irs to enter into installment agreements for the satisfaction of tax_liabilities including interest and penalties when the watchmans’ installment_agreement was entered into in the irs interpreted sec_6159 as then in effect as precluding installment agreements that provided for less than full payment of all tax interest and penalties see h_r conf rept no pincite u s c c a n the irs’ interpretation was reflected in the internal_revenue_manual which instructed irs employees that o nly agreements that provide for full payment of liabilities may be granted and that d uring the course of installment agreements penalty and interest continue to accrue internal_revenue_manual pt date in congre sec_15the monthly statements in the record indicate that the addition_to_tax was calculated using the rate while the watchmans’ installment_agreement was in effect amended sec_6159 to authorize the irs to enter installment agreements that do not provide for full payment see h_r conf rept no supra pincite see also sec_6159dollar_figure the amendment was effective however only for agreements entered into on or after the date date of enactment see american_jobs_creation_act_of_2004 pub_l_no sec_843 sec_118 stat pincite accepting the watchmans’ contentions requires us to believe that the irs personnel who processed the watchmans’ installment_agreement disregarded clear and unequivocal guidance forbidding partial payment installment agreements moreover the watchmans have not even indicated what particular circumstances of theirs might justify extraordinary treatment of their interest and penalty liability not afforded other taxpayers given installment agreements the evidence that interest and penalties were not waived for the watchmans is overwhelming first the monthly statements the watchmans received from the 16before its amendment in sec_6159 provided the secretary is authorized to enter into written agreements with any taxpayer under which such taxpayer is allowed to satisfy liability for payment of any_tax in installment payments if the secretary determines that such agreement will facilitate collection of such liability emphasis added since amendment sec_6159 provides the secretary is authorized to enter into written agreements with any taxpayer under which such taxpayer is allowed to make payment on any_tax in installment payments if the secretary determines that such agreement will facilitate full or partial collection of such liability emphasis added irs while their installment_agreement was in effect all show the accrual of interest and penalties on the outstanding balance second the irs employee who entered into the installment_agreement on the irs’ behalf credibly testified that although she did not recall dealing with the watchmans or mr kuschner she had entered into to installment agreements on behalf of the irs and did not recall one that involved fixed payments without the accrual of interest and penalties she further testified that she did not have authority to abate interest and penalties in connection with installment agreements and that the watchmans’ transcripts of account do not reflect that they requested abatement third and finally the watchmans have failed to explain how if their agreement was to pay dollar_figure per month for months to satisfy their liability they could roll the dollar_figure deficiency amount into the agreement on date without changing the amount of the monthly payment or the 60-month period ultimately when the foregoing evidence and the then-applicable irs policy against partial payment installment agreements are weighed against the watchmans’ testimony--bearing in mind they were not present when the agreement was negotiated--their contentions do not persuade us on this record we are unable to say whether the watchmans misunderstand the terms negotiated by mr kuschner or whether instead he actually misled them in that regard in any event the overwhelming weight of the evidence persuades us that there was no waiver of statutory interest and penalty accruals on the watchmans’ tax_liability in connection with their installment_agreement their challenge to the underlying tax_liability is therefore unavailing b offer-in-compromise the watchmans also argue that the appeals officer erred by rejecting their date oic of dollar_figure based on doubt as to liability we review an appeals officer’s decision to reject an oic for abuse_of_discretion 125_tc_301 aff’d 469_f3d_27 1st cir in the notice_of_determination the appeals officer treated the watchmans’ oic as an offer based on doubt as to collectibility in that she rejected it on the grounds that the watchmans had failed to provide requested financial information however the watchmans submitted an oic on the basis of doubt as to liability and taxpayers making such offers are not required to provide financial information see sec_301_7122-1 proced admin regs while the appeals officer’s treatment of the watchmans’ oic constituted clear error we conclude that it was harmless error error is harmless when it causes no prejudice or does not affect the ultimate determination in the case see 129_tc_58 estate of mangiardi v commissioner tcmemo_2011_24 aff’d 442_fedappx_526 11th cir harmless error does not give rise to an abuse_of_discretion see perkins v commissioner t c pincite in their oic the watchmans made only the same argument advanced in this proceeding--namely that their installment_agreement waived statutory interest and penalty accruals we have undertaken de novo review of that claim and rejected it accordingly although the appeals officer’s ground for rejecting the watchmans’ oic was erroneous that error was harmless as rejection of the oic was warranted in any event see west v commissioner tcmemo_2010_250 aff’d without published opinion 1st cir date see also 117_tc_183 iii conclusion because the watchmans challenged only their underlying tax_liability and the rejection of their oic and we have found both contentions meritless we hold that respondent may proceed with the levy that is the subject of the notice_of_determination at issue to reflect the foregoing decision will be entered for respondent
